UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4226



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


BROOKS THOMAS LACKEY BROWN,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00237-5)


Submitted:   January 23, 2008               Decided:   February 8, 2008


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick B. Ochsenreiter, OCHSENREITER LAW FIRM, Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a written plea agreement, Brooks Thomas

Lackey Brown pled guilty to conspiracy to possess with intent to

distribute methamphetamine, 21 U.S.C. § 846 (2000), and use of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c)(1) (2000).       He now appeals his convictions, contending

that there was not full compliance with Fed. R. Crim. P. 11 at his

arraignment.   We affirm.

           Brown was not the only defendant arraigned during a

proceeding before a magistrate judge on August 16, 2006.            At the

opening of the proceeding, there was a discussion about another

defendant’s motion for a continuance.      After the magistrate judge

asked to see counsel at the bench, the transcript of the proceeding

reveals that the tape recorder was turned off.

           The recorder was turned on again after approximately

eighteen minutes.    By then, the Assistant United States Attorney

was   summarizing   the   other   defendant’s   plea   agreement.      The

magistrate judge then inquired whether Brown understood that, by

pleading guilty, he waived his right to pursue an appeal or to

mount a postconviction challenge to his conviction and sentence.

Brown replied that he did.         Brown also acknowledged that his

signature appeared at the bottom of the plea agreement.       He    denied

that his plea was the result of force, threats, or intimidation,

and he agreed that, other than the plea agreement, his plea was not


                                  - 2 -
the result of a promise of leniency or a light sentence.            Brown

informed the magistrate judge that he was satisfied with his

attorney’s services and said that he had had sufficient time to

consult with his lawyer.      The magistrate judge asked whether Brown

had any statements to make or questions to ask the court, and Brown

replied that he did not.        The magistrate judge then found that

Brown’s guilty plea was knowing and voluntary and accordingly

accepted the plea.

            At sentencing, Brown informed the district judge that: he

had entered a guilty plea before the magistrate judge; he was

pleading    guilty   to   conspiracy   to   possess   methamphetamine   and

possession of a firearm in relation to a drug trafficking crime; he

understood the nature of these offenses and the possible penalties

he faced; he was satisfied with his attorney’s services; his plea

was freely and voluntarily entered; and he had committed both

offenses.    After ascertaining that there was an independent basis

in fact to support the plea, the district court adjudged Brown

guilty.    Brown was sentenced to 240 months in prison.

            At arraignment, the court must “inform the defendant of,

and determine that the defendant understands” those matters listed

at Fed. R. Crim. P. 11(b)(1)(A)-(N).            Brown contends that the

transcript of his arraignment shows that the district court probed

his understanding of only one such matter--the provision in the

plea agreement concerning his waiver of appellate rights. See Fed.


                                  - 3 -
R. Crim. P. 11(b)(1)(N).      Because there allegedly was not full

compliance with the Rule, Brown contends that his guilty plea

cannot stand.

            We have held that when a portion of a transcript is

missing or otherwise unavailable, an appellant must show prejudice

flowing from the fact that the portion is missing in order to

obtain relief.    United States v. Huggins, 191 F.3d 532, 537 (4th

Cir. 1999); United States v. Gillis, 773 F.2d 549, 554 (4th Cir.

1985).    We conclude that Brown cannot make the requisite showing.

First, he signed a thirty-four question “Entry and Acceptance of

Guilty Plea,” which reflects that on the day he was arraigned, he

appeared, was sworn, and answered “the following questions on the

record.”    The thirty-four questions fully encompass the various

matters identified in Rule 11(b)(1).       Brown’s response to each

question is indicated on the form, which both he and his attorney

signed.    The responses disclose that Brown was fully advised in

accordance with the Rule.

            Based on Brown’s answers on the form, we conclude that

the magistrate judge conducted a complete and proper inquiry under

Rule 11.     We note that the portion of the proceeding that was

recorded and transcribed is consistent with Brown’s answers on the

form.     Additionally,   Brown’s   representations   at   sentencing

concerning his arraignment demonstrate that his plea was knowingly




                                - 4 -
and voluntarily entered and tend to show that Brown cannot meet his

burden of establishing prejudice.

          Because Brown has not demonstrated that his case was

prejudiced by the fact that a portion of his arraignment was not

recorded and therefore could not be transcribed, we affirm his

convictions.   We deny the motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -